Judgment and orders unanimously affirmed, without costs to these appeals to any party. (Appeal by plaintiffs from judgment and order of Chautauqua Trial Term dismissing plaintiffs’ complaint after motions 'by both parties at the close of the case and a stipulation to dismiss the jury and for a directed verdict, in an action to recover under a life insurance policy. The order denied plaintiffs’ motion to set aside the court’s decision and judgment and for a directed verdict in favor of plaintiffs or, in the alternative, for a new trial. Also, appeal by defendant from an order of Erie Special Term modifying taxation of costs.) Present — Williams, P. J., Bastow, Goldman, Halpern and McClusky, JJ.